Case 2:16-cv-00522-RGD-DEM Document 72 Filed 12/14/18 Page 1 of 1 PageID# 775



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


 PARKS, MILLICAN & MANN, LLC,

                                Plaintiff,

                       v.                              Civil Action No. 2:16-cv-00522

 FIGURES TOY COMPANY

 and

 RING OF HONOR WRESTLING
 ENTERTAINMENT LLC,

                                Defendants.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Parks Millican & Mann, LLC and Figures Toy

 Company hereby stipulate to the dismissal with prejudice of all claims asserted by Plaintiff

 Parks, Millican & Mann LLC against Defendants Figures Toy Company and Ring of Honor

 Wrestling Entertainment, LLC and all counterclaims asserted by Defendant Figures Toy

 Company against Plaintiff Parks, Millican & Mann LLC.

 Dated: December 14, 2018


 By: /s/Duncan G. Byers                            By: /s/Mary Hallerman
 Duncan G. Byers, Esq.                             Mary Hallerman (Va. Bar. No. 80430)
 Anne C. Lahren, Esq.                              John J. Dabney (to apply pro hac vice)
 Pender & Coward, PC                               McDermott Will & Emery LLP
 222 Central Park Ave, Suite 400                   The McDermott Building
 Virginia Beach, VA 23462-3026                     Washington, D.C. 20001-1531
 dbyers@pendercoward.com                           mhallerman@mwe.com, jdabney@mwe.com
 alahren@pendercoward.com

 Attorneys for Plaintiff Parks, Millican & Mann    Attorneys for Defendant Figures Toy Company
 LLC
